
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


Personal and Confidential

August 9, 2005

Mr. James Cracchiolo
Ameriprise Financial Inc.
Mail Drop: 2825, 20th Floor
50642 AXP Financial Center
Minneapolis, MN 55474

Dear Jim:

        This letter covers certain potential compensation to be provided to you
in connection with your service as Chairman and Chief Executive Officer of
Ameriprise Financial, Inc. ("Ameriprise") in the event that during 2005 any of
the interests of American Express Company ("AXP") in Ameriprise are distributed
to shareholders by reason of a spin-off as a result of which Ameriprise would
become an independent public company in the manner described in Ameriprise's
registration statement on Form 10 as filed with the SEC on June 7, 2005 (the
"Spin-off"). The terms in parts A, B, C and D have been approved by the
Compensation and Benefits Committee of the AXP Board of Directors (the "AXP
CBC") and will be recommended to the AXP Board of Directors (the "AXP Board")
and the Compensation and Benefits Committee of the Ameriprise Board of Directors
(the "Ameriprise CBC") for approval, as indicated below. The terms set forth in
this letter are not binding until such approvals have been obtained.

A.    Existing Long-Term Incentive Awards.

        The AXP CBC has agreed to recommend to the AXP Board that your existing
long-term incentive awards be treated as follows:

          (i)  Stock Options.    On and after the Spin-off date, it is
anticipated that your options on AXP common stock (the "AXP Options") granted
pursuant to the AXP stock plans (the "AXP Incentive Plans") that would be vested
as of December 31, 2005 will remain AXP Options and will continue to be governed
by the terms and conditions set forth in the stock option agreements under which
they were granted, including adjustments to reflect the Spin-off. Your
continuing service with Ameriprise will be treated as continued service under
these stock option agreements. It is further anticipated that on the Spin-off
date, or as soon as reasonably practical thereafter, Ameriprise will substitute
your AXP Options that would be unvested as of December 31, 2005 with options to
purchase Ameriprise common stock. These options will be governed by the terms
and conditions set forth in a separate stock plan to be adopted by Ameriprise
with vesting and exercisablity conditions comparable to those applicable to the
replaced stock options (the "Ameriprise Incentive Plan").

         (ii)  Restricted Stock Awards.    On and after the Spin-off date, it is
expected that your restricted shares of AXP common stock (the "AXP Restricted
Stock") will remain AXP Restricted Stock and will be governed by the terms and
conditions set forth in the award agreements under which they were granted,
including adjustments to reflect the Spin-off. Your continuing service with
Ameriprise will be treated as continued service under these awards.

        (iii)  Portfolio Grants.    It is anticipated that on the Spin-off date
and subject to the conditions of the Ameriprise Incentive Plan, Ameriprise will
assume all obligations of AXP with respect to your outstanding portfolio grant
awards (PG XIV, PG XV and PG XVI), which were granted to you under the AXP
Incentive Plan. The awards will be adjusted as necessary to reflect appropriate
financial and stock incentive objectives and grids for the respective
performance periods.

--------------------------------------------------------------------------------



B.    New Ameriprise Long-Term Incentive Awards.

        AXP CBC has agreed to recommend to the AXP Board and the Ameriprise CBC
that the following long-term incentive awards be granted to you on the Spin-off
date, or as soon as reasonably practical thereafter. The awards will be governed
by the terms and conditions of the Ameriprise Incentive Plan with vesting as
indicated below and, if applicable, Ameriprise performance conditions as defined
by the Ameriprise CBC.

          (i)  Stock Option.    It is expected that the Ameriprise CBC will make
a one-time grant to you of a non-qualified stock option on Ameriprise common
stock with a deemed Black-Scholes value of $10.4 million (the actual number of
shares subject to the option is calculated by dividing $10.4 million by the
product of the fair market value of an Ameriprise share on grant date and a
fixed Black-Scholes factor of 33.8%) (the "Ameriprise Option").1 The Ameriprise
Option will vest at the rate of 25 percent on each of the first four
anniversaries of the date of grant. The exercise price for the Ameriprise Option
will be equal to the fair market value of Ameriprise common stock on the date of
grant. The Ameriprise Option will cease to be exercisable on the earlier to
occur of ten years or termination of employment.

         (ii)  Restricted Stock Award.    It is expected that the Ameriprise CBC
will make a one-time grant to you of restricted shares of Ameriprise common
stock with a value of $3,500,000 (the "Ameriprise Restricted Stock"). The
Ameriprise Restricted Stock will vest at the rate of 25 percent on each of the
first four anniversaries of the date of grant.

        (iii)  Portfolio Grant.    It is expected that the Ameriprise CBC will
make a one-time grant to you of a portfolio grant award ("Ameriprise Portfolio
Grant"). The Target Value of the Ameriprise Portfolio Grant is expected to be
$510,000 (if earned at 2X target, $1,020,000 estimated value).

C.    Completion/Retention Awards.

        Subject to the recommendation by the Chairman and Chief Executive
Officer of AXP, the AXP CBC has agreed to recommend to the AXP Board and the
Ameriprise CBC that the following completion/retention awards be granted to you
on the Spin-off date, or as soon as reasonably practical thereafter. The awards
will be governed by the terms and conditions of the Ameriprise Incentive Plan.

          (i)  Cash Award.    It is contemplated that on the Spin-off date, or
as soon as reasonably practical thereafter, and provided certain agreed upon
performance conditions have been satisfied as determined by the Chairman and
Chief Executive Officer of AXP, the Ameriprise CBC will grant you a cash award
of up to $3,500,000. Fifty percent of such award is expected to vest on the date
of grant. The remaining 50 percent of such award is expected to vest six months
thereafter, provided that you remain employed through such date and that certain
performance conditions that may be set by the Ameriprise CBC have been
satisfied.

         (ii)  Restricted Stock Award.    In addition, on the Spin-off date, or
as soon as reasonably practical thereafter, and provided certain agreed upon
performance conditions have been satisfied as determined by the Chairman and
Chief Executive Officer of AXP, it is expected that the Ameriprise CBC will
grant to you Ameriprise Restricted Stock with a value of up to $1,500,000
("Completion/Retention Stock Award"). Such Completion/Retention Stock Award is
expected to vest 25 percent on each of the first four anniversaries of the date
of grant, provided certain performance conditions that may be set by the
Ameriprise CBC have been satisfied.

--------------------------------------------------------------------------------

1The Ameriprise Option would have a value of $7.138 million when using a fixed
Black-Scholes factor of 23.2%. Although the valuations differ based on the
assumptions used, the number of shares covered by the Ameriprise Option is the
same under either scenario. Example: Assumption of Ameriprise share price of $40
on date of grant. $10,400,000/($40 * 33.8%) = 769,231 shares; $7,138,463/($40 *
23.2%) = 769,231 shares.

2

--------------------------------------------------------------------------------



        D.    Employment Status and Severance.    Your employment at Ameriprise
will continue to be at-will meaning either you or Ameriprise can terminate the
relationship at any time, with or without cause. However, the AXP CBC has agreed
to recommend to the AXP Board and the Ameriprise CBC that Ameriprise adopt a
severance plan for you that mirrors in all material respects the American
Express Senior Executive Severance Plan.

        E.    Post-Spin-off Compensation.    Consistent with our discussions
with the AXP CBC, the Ameriprise CBC and Ameriprise Board of Directors will have
the governance responsibility to develop your post-spin-off salary, bonus and
other compensation and benefits arrangements, taking into consideration
Ameriprise's compensation philosophy, linkage of business plans to incentive
compensation, mix of compensation components and relevant financial services
industry market practices.


By:
 
/s/  L. KEVIN COX      

--------------------------------------------------------------------------------

L. Kevin Cox
Executive Vice President, Human Resources
 
 
 
 

cc: Ken Chenault

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

